OPINION

Per Curiam:

In County of Clark v. City of North Las Vegas, 89 Nev. 10, 504 P.2d 1326 (1973), this court declared void an attempt by North Las Vegas to annex certain property. In Sunrise Manor v. City of North Las Vegas, 91 Nev. 713, 541 P.2d 1102(1975), this court determined that because de facto annexation had occurred, North Las Vegas could nevertheless retain tax revenues derived before we declared the annexation void.
In our view, the latter holding controls this case. Although appellant City of Las Vegas here argues that it was not technically a party, when we made our determination of de facto annexation, and therefore was not bound by it, we do not believe the facts appellant now offers to prove would or should alter our prior ruling in any event.
*706Accordingly, the district court’s order granting summary judgment is affirmed.